— Judgment, Supreme Court, New York County (Gorman, J.), entered on November 18,1981, unanimously modified, on the law and the facts, to the extent *532of reversing the judgment in favor of plaintiff Patricia Conliff and a new trial ordered only on the issue of damages awarded to said plaintiff, and otherwise affirmed, without costs and without disbursements, unless plaintiff Patricia Conliff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the judgment in her favor to $100,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Patricia Conliff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Ross, Silverman, Fein and Kassal, JJ.